     Case 2:18-cv-00178-RMP         ECF No. 28   filed 12/19/18     PageID.252 Page 1 of 18



 1

 2

 3
     Patrick McMahon, WSBA #18809
 4   Attorney for Defendants
     Carlson & McMahon, PLLC
 5   715 Washington Street
     P.O. Box 2965
 6   Wenatchee, WA 98807-2965
     509-662-6131
 7
     509-663-0679 Facsimile
 8
     patm@carlson-mcmahon.org
                                                 THE HONORABLE ROSANNA MALOUF PETERSON
 9
                            UNITED STATES DISTRICT COURT
10

11
                          EASTERN DISTRICT OF WASHINGTON
12
     JOSHUA BRENT STULLER,                               NO. 2:18-cv-00178-RMP
13
     individually and on behalf of all others
14   similarly situated,                                 ANSWER AND
15                                                       AFFIRMATIVE DEFENSES
                           Plaintiff,                    TO PLAINTIFF’S FIRST
16
                                                         AMENDED COMPLAINT FOR
             vs.
17                                                       DAMAGES AND INJUNCTIVE
18   CHELAN COUNTY, WASHINGTON;                          AND DECLARATORY
     BILL LARSEN, in his official capacity as            RELIFE FOR VIOLATIONS
19
     Interim Director of the Chelan County               OF CIVIL RIGHTS AND
20   Regional Justice Center; LESLIE                     DEMAND FOR JURY
21   CARLSON, in her official capacity as the
22
     Chelan County Regional Justice Center
     Mental Health Manager, and their officers,
23
     agents, employees, and successors,
24

25
                            Defendants.
26
            COME NOW, Defendants, above-named, (hereinafter referred to as “this
27

28   Defendant”), by and through their attorney of record, Patrick McMahon of
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                           Carlson & McMahon, PLLC
                                                                         715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                                Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                                   Wenatchee, WA 98807-2965
     Page 1                                                       (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28     filed 12/19/18     PageID.253 Page 2 of 18



 1
     Carlson & McMahon, PLLC, and hereby submit their answer to the Plaintiff’s
 2

 3
     First Amended Complaint for Damages.
 4
                                   I.        INTRODUCTION
 5

 6
           1.1   This Defendant having insufficient information, knowledge or belief
 7
     to either admit or deny the allegations contained in Paragraph 1.1 of Plaintiff’s
 8

 9   First Amended Complaint for Damages, denies all allegations contained therein.
10
           1.2   This Defendant having insufficient information, knowledge or belief
11

12   to either admit or deny the allegations contained in Paragraph 1.2 of Plaintiff’s
13
     First Amended Complaint for Damages, denies all allegations contained therein.
14

15         1.3   This Defendant admits that Defendants were acting under color of
16
     state law in operating the CCRJC and implementing policies, patterns, practices,
17

18   and customs.     However, this Defendant denies the remaining allegations
19
     contained in Paragraph 1.3 of Plaintiff’s First Amended Complaint for Damages.
20

21         1.4   This Defendant denies Paragraph 1.4 of Plaintiff’s First Amended
22
     Complaint for Damages.
23

24         1.5   This Defendant denies that Defendants were unlawful or that they
25
     failed to exercise appropriate supervisory authority over the CCRJC in preventing
26

27   the psychological injury and deterioration of the most vulnerable in their care.
28
     This Defendant having insufficient information, knowledge or belief to either
29

30   admit or deny the remaining allegations contained in Paragraph 1.5 of Plaintiff’s

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                        Carlson & McMahon, PLLC
                                                                      715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                             Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                                Wenatchee, WA 98807-2965
     Page 2                                                    (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP     ECF No. 28   filed 12/19/18     PageID.254 Page 3 of 18



 1
     First Amended Complaint for Damages, denies all remaining allegations
 2

 3
     contained therein.
 4
           1.6    This Defendant having insufficient information, knowledge or belief
 5

 6
     to either admit or deny the allegations contained in Paragraph 1.6 of Plaintiff’s
 7
     First Amended Complaint for Damages, denies all allegations contained therein.
 8

 9         1.7    This Defendant having insufficient information, knowledge or belief
10
     to either admit or deny the allegations contained in Paragraph 1.7 of Plaintiff’s
11

12   First Amended Complaint for Damages, denies all allegations contained therein.
13
           1.8    This Defendant denies the allegations contained in Paragraph 1.8 of
14

15   Plaintiff’s First Amended Complaint for Damages.
16
                                      II. PARTIES
17

18         A. NAMED PLAINTIFF
19
           2.1    This Defendant admits that Plaintiff was incarcerated in CCRJC for
20

21   thirteen months.     However, this Defendant having insufficient information,
22
     knowledge or belief to either admit or deny the allegations contained in Paragraph
23

24   2.1 of Plaintiff’s First Amended Complaint for Damages, denies all remaining
25
     allegations contained therein.
26

27         2.2    This Defendant having insufficient information, knowledge or belief
28
     to either admit or deny the allegations contained in Paragraph 2.2 of Plaintiff’s
29

30   First Amended Complaint for Damages, denies all allegations contained therein.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 3                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18     PageID.255 Page 4 of 18



 1
           B.    DEFENDANTS
 2

 3
           2.3   This Defendant admits Paragraph 2.3 of Plaintiff’s First Amended
 4
     Complaint for Damages.
 5

 6
           2.4   This Defendant admits Paragraph 2.4 of Plaintiff’s First Amended
 7
     Complaint for Damages.
 8

 9         2.5   This Defendant having insufficient information, knowledge or belief
10
     to either admit or deny the allegations contained in Paragraph 2.5 of Plaintiff’s
11

12   First Amended Complaint for Damages, denies all allegations contained therein.
13
                          III. JURISDICTION AND VENUE
14

15         3.1   This Defendant admits Paragraph 3.1 of Plaintiff’s First Amended
16
     Complaint for Damages.
17

18         3.2   This Defendant admits Paragraph 3.2 of Plaintiff’s First Amended
19
     Complaint for Damages.
20

21                          IV. FACTUAL ALLEGATIONS
22
           A. Solitary Confinement is a Form of Torture that Causes
23
              Devastating and Permanent Damage.
24

25
           4.1   This Defendant having insufficient information, knowledge or belief
26
     to either admit or deny the allegations contained in Paragraph 4.1 of Plaintiff’s
27

28
     First Amended Complaint for Damages, denies all allegations contained therein.
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 4                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18     PageID.256 Page 5 of 18



 1
           4.2   This Defendant having insufficient information, knowledge or belief
 2

 3
     to either admit or deny the allegations contained in Paragraph 4.2 of Plaintiff’s
 4
     First Amended Complaint for Damages, denies all allegations contained therein.
 5

 6
           4.3   This Defendant having insufficient information, knowledge or belief
 7
     to either admit or deny the allegations contained in Paragraph 4.3 of Plaintiff’s
 8

 9   First Amended Complaint for Damages, denies all allegations contained therein.
10
           4.4   This Defendant having insufficient information, knowledge or belief
11

12   to either admit or deny the allegations contained in Paragraph 4.4 of Plaintiff’s
13
     First Amended Complaint for Damages, denies all allegations contained therein.
14

15         4.5   This Defendant having insufficient information, knowledge or belief
16
     to either admit or deny the allegations contained in Paragraph 4.5 of Plaintiff’s
17

18   First Amended Complaint for Damages, denies all allegations contained therein.
19
           4.6   This Defendant having insufficient information, knowledge or belief
20

21   to either admit or deny the allegations contained in Paragraph 4.6 of Plaintiff’s
22
     First Amended Complaint for Damages, denies all allegations contained therein.
23

24         4.7   This Defendant having insufficient information, knowledge or belief
25
     to either admit or deny the allegations contained in Paragraph 4.7 of Plaintiff’s
26

27   First Amended Complaint for Damages, denies all allegations contained therein.
28
           4.8   This Defendant having insufficient information, knowledge or belief
29

30   to either admit or deny the allegations contained in Paragraph 4.8 (a-e) of

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 5                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18     PageID.257 Page 6 of 18



 1
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
 2

 3
     contained therein.
 4
           4.9   This Defendant having insufficient information, knowledge or belief
 5

 6
     to either admit or deny the allegations contained in Paragraph 4.9 of Plaintiff’s
 7
     First Amended Complaint for Damages, denies all allegations contained therein.
 8

 9         B. Defendants Have an Official Policy and Practice of Subjecting
              Inmates to Solitary Confinement Based Solely on Their
10
              Disability.
11

12         4.10 This Defendant having insufficient information, knowledge or belief
13
     to either admit or deny the allegations contained in Paragraph 4.10 of Plaintiff’s
14

15   First Amended Complaint for Damages, denies all allegations contained therein.
16
           4.11 This Defendant denies Paragraph 4.11 of Plaintiff’s First Amended
17

18   Complaint for Damages.
19
           4.12 This Defendant admits Paragraph 4.12 of Plaintiff’s First Amended
20

21   Complaint for Damages.
22
           4.13 This Defendant admits Paragraph 4.12 of Plaintiff’s First Amended
23

24   Complaint for Damages.
25
           4.14 This Defendant having insufficient information, knowledge or belief
26

27   to either admit or deny the allegations contained in Paragraph 4.14 of Plaintiff’s
28
     First Amended Complaint for Damages, denies all allegations contained therein.
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 6                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18     PageID.258 Page 7 of 18



 1
           C. Defendants Fail to Provide Adequate Medical and Mental
 2            Health Care.
 3
           4.15 This Defendant denies Paragraph 4.15 of Plaintiff’s First Amended
 4

 5   Complaint for Damages.
 6
           4.16 This Defendant having insufficient information, knowledge or belief
 7

 8   to either admit or deny the allegations contained in Paragraph 4.16 of Plaintiff’s
 9
     First Amended Complaint for Damages, denies all allegations contained therein.
10

11         4.17 This Defendant denies Paragraph 4.17 of Plaintiff’s First Amended
12
     Complaint for Damages.
13

14         4.18 This Defendant denies Paragraph 4.18 of Plaintiff’s First Amended
15
     Complaint for Damages.
16

17         4.19 This Defendant having insufficient information, knowledge or belief
18
     to either admit or deny the allegations contained in Paragraph 4.19 of Plaintiff’s
19

20   First Amended Complaint for Damages, denies all allegations contained therein.
21

22
           4.20 This Defendant denies Paragraph 4.20 of Plaintiff’s First Amended
23
     Complaint for Damages.
24

25
           4.21 This Defendant having insufficient information, knowledge or belief
26
     to either admit or deny the allegations contained in Paragraph 4.21 of Plaintiff’s
27

28
     First Amended Complaint for Damages, denies all allegations contained therein.
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 7                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18     PageID.259 Page 8 of 18



 1
           4.22 This Defendant having insufficient information, knowledge or belief
 2

 3
     to either admit or deny the allegations contained in Paragraph 4.22 of Plaintiff’s
 4
     First Amended Complaint for Damages, denies all allegations contained therein.
 5

 6
           4.23 This Defendant having insufficient information, knowledge or belief
 7
     to either admit or deny the allegations contained in Paragraph 4.23 of Plaintiff’s
 8

 9   First Amended Complaint for Damages, denies all allegations contained therein.
10
           4.24 This Defendant denies Paragraph 4.24 of Plaintiff’s First Amended
11

12   Complaint for Damages.
13
           4.25 This Defendant denies Paragraph 4.25 of Plaintiff’s First Amended
14

15   Complaint for Damages.
16
           D.    Plaintiff Suffered Injury as a Result of Defendants’ Actions.
17

18         4.26 This Defendant admits Paragraph 4.26 of Plaintiff’s First Amended
19
     Complaint for Damages.
20

21         4.27 This Defendant having insufficient information, knowledge or
22
     belief to either admit or deny the allegations contained in Paragraph 4.27 of
23

24   Plaintiff’s First Amended Complaint for Damages, denies all allegations
25
     contained therein.
26

27         4.28 This Defendant having insufficient information, knowledge or
28
     belief to either admit or deny the allegations contained in Paragraph 4.28 of
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 8                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18     PageID.260 Page 9 of 18



 1
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
 2

 3
     contained therein.
 4
           4.29 This Defendant denies Paragraph 4.29 of Plaintiff’s First Amended
 5

 6
     Complaint for Damages.
 7
           4.30 This Defendant denies Paragraph 4.30 of Plaintiff’s First Amended
 8

 9   Complaint for Damages.
10
           4.31 This Defendant denies Paragraph 4.31 of Plaintiff’s First Amended
11

12   Complaint for Damages.
13
           4.32 This Defendant having insufficient information, knowledge or
14

15   belief to either admit or deny the allegations contained in Paragraph 4.32 of
16
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
17

18   contained therein.
19
           4.33 This Defendant denies Paragraph 4.33 of Plaintiff’s First Amended
20

21   Complaint for Damages.
22
           4.34 This Defendant denies Paragraph 4.34 of Plaintiff’s First Amended
23

24   Complaint for Damages.
25
           4.35 This Defendant admits Paragraph 4.35 of Plaintiff’s First Amended
26

27   Complaint for Damages.
28
           4.36 This Defendant having insufficient information, knowledge or
29

30   belief to either admit or deny the allegations contained in Paragraph 4.36 of

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 9                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18    PageID.261 Page 10 of 18



 1
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
 2

 3
     contained therein.
 4
           4.37 This Defendant denies Paragraph 4.37 of Plaintiff’s First Amended
 5

 6
     Complaint for Damages.
 7
           4.38 This Defendant having insufficient information, knowledge or
 8

 9   belief to either admit or deny the allegations contained in Paragraph 4.38 of
10
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
11

12   contained therein.
13
           4.39 This Defendant having insufficient information, knowledge or
14

15   belief to either admit or deny the allegations contained in Paragraph 4.39 of
16
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
17

18   contained therein.
19
           4.40 This Defendant having insufficient information, knowledge or
20

21   belief to either admit or deny the allegations contained in Paragraph 4.40 of
22
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
23

24   contained therein.
25
           4.41 This Defendant having insufficient information, knowledge or
26

27   belief to either admit or deny the allegations contained in Paragraph 4.41 of
28
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
29

30   contained therein.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 10                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18    PageID.262 Page 11 of 18



 1
           4.42 This Defendant having insufficient information, knowledge or
 2

 3
     belief to either admit or deny the allegations contained in Paragraph 4.42 of
 4
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
 5

 6
     contained therein.
 7
           4.43 This Defendant having insufficient information, knowledge or
 8

 9   belief to either admit or deny the allegations contained in Paragraph 4.43 of
10
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
11

12   contained therein.
13
           4.44 This Defendant having insufficient information, knowledge or
14

15   belief to either admit or deny the allegations contained in Paragraph 4.44 of
16
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
17

18   contained therein.
19
                          V. CLASS ACTION ALLEGATIONS
20

21         5.1   This Defendant having insufficient information, knowledge or
22
     belief to either admit or deny the allegations contained in Paragraph 5.1 of
23

24   Plaintiff’s First Amended Complaint for Damages, denies all allegations
25
     contained therein.
26

27         5.2   This Defendant denies Paragraph 5.2 of Plaintiff’s First Amended
28
     Complaint for Damages.
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 11                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18    PageID.263 Page 12 of 18



 1
           5.3   This Defendant denies Paragraph 5.3 of Plaintiff’s First Amended
 2

 3
     Complaint for Damages.
 4
           5.4   This Defendant denies Paragraph 5.4 of Plaintiff’s First Amended
 5

 6
     Complaint for Damages.
 7
           5.5   This Defendant denies Paragraph 5.5 of Plaintiff’s First Amended
 8

 9   Complaint for Damages.
10
           5.6   This Defendant having insufficient information, knowledge or
11

12   belief to either admit or deny the allegations contained in Paragraph 5.6 of
13
     Plaintiff’s First Amended Complaint for Damages, denies all allegations
14

15   contained therein.
16
           5.7   This Defendant denies Paragraph 5.7 of Plaintiff’s First Amended
17

18   Complaint for Damages.
19
                              VI. CAUSES OF ACTION
20

21                                   COUNT ONE
22
             Violation of The Eighth Amendment to the U.S. Constitution
23
                                  (42 U.S.C. § 1983)
24

25
           6.1   This Defendant denies Paragraph 6.1 of Plaintiff’s First Amended
26
     Complaint for Damages.
27

28
           6.2   This Defendant admits Paragraph 6.2 of Plaintiff’s First Amended
29
     Complaint for Damages.
30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 12                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18    PageID.264 Page 13 of 18



 1
           6.3   This Defendant denies Paragraph 6.3 of Plaintiff’s First Amended
 2

 3
     Complaint for Damages.
 4
           6.4   This Defendant denies Paragraph 6.4 of Plaintiff’s First Amended
 5

 6
     Complaint for Damages.
 7
           6.5   This Defendant denies Paragraph 6.5 of Plaintiff’s First Amended
 8

 9   Complaint for Damages.
10
           6.6   This Defendant denies Paragraph 6.6 of Plaintiff’s First Amended
11

12   Complaint for Damages.
13
                                     COUNT TWO
14

15        Violation of The Fourteenth Amendment to the U.S. Constitution
                                 (42 U.S.C. § 1983)
16

17         6.7   This Defendant denies Paragraph 6.7 of Plaintiff’s First Amended
18
     Complaint for Damages.
19

20         6.8   This Defendant admits Paragraph 6.8 of Plaintiff’s First Amended
21

22
     Complaint for Damages.
23
           6.9   This Defendant denies Paragraph 6.9 of Plaintiff’s First Amended
24

25
     Complaint for Damages.
26
           6.10 This Defendant denies Paragraph 6.10 of Plaintiff’s First Amended
27

28
     Complaint for Damages.
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 13                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18    PageID.265 Page 14 of 18



 1
           6.11 This Defendant denies Paragraph 6.11 of Plaintiff’s First Amended
 2

 3
     Complaint for Damages.
 4
           6.12 This Defendant denies Paragraph 6.12 of Plaintiff’s First Amended
 5

 6
     Complaint for Damages.
 7
                                   COUNT THREE
 8

 9                 Violation of The Americans with Disabilities Act
                              (42 U.S.C. § 12132 et.seq.)
10

11         6.13 This Defendant admits Paragraph 6.13 of Plaintiff’s First Amended
12
     Complaint for Damages.
13

14         6.14 This Defendant admits Paragraph 6.14 of Plaintiff’s First Amended
15
     Complaint for Damages.
16

17         6.15 This Defendant having insufficient information, knowledge or
18
     belief to either admit or deny the allegations contained in Paragraph 6.15 of
19

20   Plaintiff’s First Amended Complaint for Damages, denies all allegations
21

22
     contained therein.
23
           6.16 This Defendant admits Paragraph 6.16 of Plaintiff’s First Amended
24

25
     Complaint for Damages.
26
           6.17 This Defendant denies Paragraph 6.17 of Plaintiff’s First Amended
27

28
     Complaint for Damages.
29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 14                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP    ECF No. 28    filed 12/19/18    PageID.266 Page 15 of 18



 1
                                    COUNT FOUR
 2

 3
                          Violation of the Rehabilitation Act
                                   (29 U.S.C. § 794)
 4

 5         6.18 This Defendant admits Paragraph 6.18 of Plaintiff’s First Amended
 6
     Complaint for Damages.
 7

 8         6.19 This Defendant admits Paragraph 6.19 of Plaintiff’s First Amended
 9
     Complaint for Damages.
10

11         6.20 This Defendant admits Paragraph 6.20 of Plaintiff’s First Amended
12
     Complaint for Damages.
13

14         6.21 This Defendant having insufficient information, knowledge or
15
     belief to either admit or deny the allegations contained in Paragraph 6.21 of
16

17   Plaintiff’s First Amended Complaint for Damages, denies all allegations
18
     contained therein.
19

20         6.22 This Defendant denies Paragraph 6.22 of Plaintiff’s First Amended
21

22
     Complaint for Damages.
23
                              VII. PRAYER FOR RELIEF
24

25
           A-H This Defendant denies Paragraphs VII A through H of Plaintiff’s
26
     First Amended Complaint for Damages.
27

28

29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 15                                                  (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP      ECF No. 28   filed 12/19/18    PageID.267 Page 16 of 18



 1
                              AFFIRMATIVE DEFENSES
 2

 3
           By way of further answer and affirmative defenses, this Defendant alleges
 4
     the following:
 5

 6
                                              I.
 7
           As a First Affirmative Defense, this Defendant alleges that Plaintiff failed
 8

 9   to state a claim upon which relief may be granted.
10
                                              II.
11

12         As a Second Affirmative Defense, this Defendant alleges that they are
13
     shielded from liability by the Doctrine of Qualified Immunity.
14

15                                            III.
16
           As a Third Affirmative Defense, this Defendant alleges that Plaintiff’s
17

18   claims are barred by the Doctrine of Waiver.
19
                                              IV.
20

21         As a Fourth Affirmative Defense, this Defendant alleges that the Plaintiff
22
     assumed the risk of harm.
23

24                                            V.
25
           As a Fifth Affirmative Defense, this Defendant specifically reserves the
26

27   right to add affirmative defenses, empty chair defendants, counterclaims, cross-
28
     claims, and third-party claims as they become known through the process of
29

30   discovery.

     DEFENDANTS’ ANSWER AND AFFIRMATIVE                        Carlson & McMahon, PLLC
                                                                      715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                             Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                                Wenatchee, WA 98807-2965
     Page 16                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP                     ECF No. 28    filed 12/19/18    PageID.268 Page 17 of 18



 1
                                                    JURY DEMAND
 2

 3
                This Defendant hereby requests that this case be tried before a jury
 4
     pursuant to FRCP 38.
 5

 6
                WHEREFORE, this Defendant having fully answered the Plaintiff’s First
 7
     Amended Complaint for Damages and prays that the same be dismissed with
 8

 9   prejudice and that this Defendant have and recover costs expended herein.
10
                RESPECTFULLY SUBMITTED THIS 19th day of DECEMBER, 2018.
11

12                                                   CARLSON & McMAHON, PLLC
13
                                                     By      /s/ Patrick McMahon
14                                                           PATRICK MCMAHON, WSBA #18809
15                                                           Attorney for Defendants
16
                                                             715 Washington Street
17                                                           P.O. Box 2965
18                                                           Wenatchee, WA 98807-2965
                                                             509-662-6131
19
                                                             509-663-0679 Facsimile
20                                                           patm@carlson-mcmahon.org
21

22
     WCRP05-02450\PLE Federal\ANSWER 12-19-18
23

24

25

26

27

28

29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                                        Carlson & McMahon, PLLC
                                                                                      715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                                             Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                                                Wenatchee, WA 98807-2965
     Page 17                                                                   (509) 662-6131 Fax (509) 663-0679
     Case 2:18-cv-00178-RMP     ECF No. 28   filed 12/19/18    PageID.269 Page 18 of 18



 1
                            CERTIFICATION OF SERVICE
 2

 3
            I declare under penalty of perjury under the laws of the State of
 4   Washington that on December 19, 2018, I electronically filed the foregoing with
 5   the Clerk of the Court for the United States District Court for the Eastern District
 6   of Washington using the CM/ECF system which will send notification of such
 7
     filing to:
 8
                         Andrew S. Biviano abiviano@pt-law.com
 9
                          Breean L. Beggs bbeggs@pt-law.com
10
                        Mary Elizabeth Dillon bdillon@pt-law.com
11

12

13          And I certify that I have mailed by United States Postal Service the
14   foregoing to the following non CM/ECF participants:
15

16
            Signed at Wenatchee, Washington on December 19, 2018.
17

18                                        /s/  Patrick McMahon
19                                    PATRICK MCMAHON, WSBA #18809
20

21

22

23

24

25

26

27

28

29

30



     DEFENDANTS’ ANSWER AND AFFIRMATIVE                       Carlson & McMahon, PLLC
                                                                     715 Washington Street
     DEFENSES TO PLAINTIFF’S FIRST AMENDED                            Post Office Box 2965
     COMPLAINT AND DEMAND FOR JURY                               Wenatchee, WA 98807-2965
     Page 18                                                  (509) 662-6131 Fax (509) 663-0679
